Citation Nr: 1605745	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  13-15 003	)	DATE
	)
	)

On appeal from the
Atlanta Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right upper extremity peripheral neuropathy.

2.  Entitlement to an initial evaluation in excess of 10 percent for left upper extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Collin A. Douglas, Accredited Agent


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Atlanta Regional Office (RO) of the Department of Veterans Affairs (VA) in Decatur, Georgia.

The Veteran requested a videoconference hearing before the Board in his substantive appeal.  However, in December 2015, he submitted a statement indicating that he wished to withdraw the hearing request.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

In a statement submitted in December 2015, prior to the promulgation of a Board decision, the Veteran's representative informed VA that the Veteran desired to withdraw his appeal for initial evaluations in excess of 10 percent for right and left upper extremity peripheral neuropathy.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for evaluations in excess of 10 percent for right and left upper extremity peripheral neuropathy have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In December 2015, the Veteran's representative submitted correspondence indicating the Veteran's desire to withdraw his appeal for evaluations in excess of 10 percent for right and left upper extremity peripheral neuropathy.  Consequently, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for those benefits, and it must be dismissed.


ORDER

The appeal for an initial evaluation in excess of 10 percent for right upper extremity peripheral neuropathy is dismissed.

The appeal for an initial evaluation in excess of 10 percent for left upper extremity peripheral neuropathy is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


